Title: To James Madison from Tench Coxe, [ca. 12 September 1814]
From: Coxe, Tench
To: Madison, James


        
          [ca. 12 September 1814]
        
        The inclosed view of the British population is most respectfully submitted, at this crisis. Physical strength, except as to recruits to serve in the Atlantic, tho less than among the whites is a fair item, in relation to estimates of the value of even the E. Indian population. Seapoys, sailors, cutters of ship timber &ca are commonly derived from that country. But if we consider all the growers of colonial produce in all the South American & west India Colonies of Spain, Britain, France &ca. at 15 or 20 millions, the British E. I. population can produce more, by a vast overproportion, than the whole. The revenue, plunder, exactions, private fair profits &c &ca. derived from 60 millions of subjected people, thro various channels, to Great Britain enable her to obtain subscriptions, loans, taxes, purchasers of stocks, new buildings & improvements &c &c. in Europe, the aggregate value of which is immense. It appears to me (with perfect deference) that this view, excluding the popular ⟨ext⟩ourings, is a fair & prudent matter of guarded suggestion to every foreign Government in Europe, which is concerned in the balance of maritime power.
        This population of India explains the steady labours of the enemies of our freedom to extinguish the Slave trade on the Atlantic, in the ardor for which they have violated the independence of France—and interfered with the notions of interest of various gover⟨n⟩ments of Europe.
        The most immediate interest to us, in this exhibition of the number & location of the British population is its character as a fountain of various public resources in this crisis.
      